Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            
                            sir,
                            Newport Septr 30th 1780 4’oclock P.M.
                        
                        I receive just now, your Excellency’s Letter of the 26th instt, and am exceeding happy to hear of your safe
                            arrival to your army, in good health.
                        I am uncertain whether I am to be sorrowful, or whether I should not Congratulate your Excellency upon the
                            Discovery of that horrid plot of Arnold’s. Whoever, this plainly shews that the Divine Providence is favorable to Us and
                            to our Cause, which I have more than once experienced since the opening of this Campaign.
                        The Gentille, a French frigate is just now arrived. She Left France at the end of
                            June, arrived at Martinico, the 30th August, to the Cape Francois on the 9th Septer which she
                            left to come here on the 13th to carry here Mr De Choisy, a French Brigadier of great merit, and nine officers belonging
                            to the several Regiments that are here. She brings old Letters, and the Newest I have from the Minister are from the
                            beginning of May. The Party that Mr De Guichen has taken, is confirmated to me by the Commanding officer at S. Domingo. It
                            is thought that he is gone without an order from his Court, pretending the bad state of his fleet, and specially his
                            health being much out of order. I am not in the Least Doubt but what he will be much improved, and it seems very certain
                            that that was what brought Rodney here, in this Country. The Spainards have not yet given over their project of attempting
                            some thing. The two thousand men under the orders of Mr De st Simon are at the Cape waiting for their orders as well as
                            the squadron of 9 men of war under Mr De Monteil, which has taken an English frigate. I am with respect sir, Your
                            Excellency’s Most obedient humble servant.
                        
                            le cte de rochambeau
                        
                        
                            P.S. General Heath will set off Monday or Tuesday, to Wait on your Excellency’s orders.
                            I sent here inclosed to your Excellency a Letter I have received from Mr De St Simon.
                        
                    